107 N.J. Super. 42 (1969)
256 A.2d 801
FRANCIS B. McMENAMIN AND ROSE M. McMENAMIN, HIS WIFE, PLAINTIFFS-RESPONDENTS,
v.
EVESHAM MUNICIPAL UTILITIES AUTHORITY, A PUBLIC BODY CORPORATE AND POLITIC UNDER N.J.S.A. 14B-4, 5 AND 6, IN THE TOWNSHIP OF EVESHAM, BURLINGTON COUNTY, NEW JERSEY, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued September 8, 1969.
Decided September 23, 1969.
Before Judges SULLIVAN, CARTON and HALPERN.
Mr. William B. Colsey III argued the cause for appellant (Messrs. Powell and Davis, attorneys).
Mr. Joseph S. Georgiana argued the cause for respondents (Messrs. Capehart and Scatchard, attorneys).
PER CURIAM.
The judgment herein is affirmed for the reasons stated by Judge Wick in the Chancery Division, 104 N.J. Super. 161 (1969).